Title: To Thomas Jefferson from Hulb. Burton, 6 September 1824
From: Burton, Hulb.
To: Jefferson, Thomas


Respected Friend
Freehold green Co
9 mo 6th 1824
The Lord God in the richness of his mercey hath arisin in the majisty of his power to visit & revisit the children of men for the purpose of purifying by the opperation of his own Love, their rational souls—and thereby prepare them to be happy, supremely happy, in the enjoyment of the Divine presence admitting that all external objects should to give joy or consolation—Whilst my mind (in the silence of all flesh) was enjoying this blessed union with God—In love that knows no bounds I felt my mind drawn to send to thee An Epistle &c wrote by a member of the Society of Friends who has traveled considerable with me lately if ever  a command of the Lord he is one he has left riches honour & powerfull Friends & like the Prophets goes about on foot & alone—I  Send also a Dialogue wrote by myself—I have no apology to make for sending them & all that it seemed write so to do—beleiving that thou as well as myself—feels at times disposed to reflect upon the purpose of our existence & the end of our voige—which to thee must he neare—In Love to all mankind—I remain a servant to the Living God—My place of residence is Kinderhook Columbia County N YHulb. Burton